DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hashimoto et al (US 2020/0050111 A1) discloses a method of processing a substrate comprising moving a nozzle having a liquid contact surface facing the surface of the substrate for discharging a processing liquid and forming a liquid puddle of a mixed solution of the diluting liquid and the processing liquid by rotating the substrate at a first rotating speed for allowing the mixed solution located at a region facing an inner side of an edge of the liquid contact surface to stay between the liquid contact surface and the surface of the substrate and allowing the mixed solution located at a region facing an outer side than the edge of the liquid contract surface to be diffused toward an edge of the substrate, and rotating the substrate at a second rotation speed smaller than the first rotation speed and moving the nozzle toward the edge of the substrate while discharging the processing liquid from the discharge hole while the substrate is rotated at the second rotation speed.
	Claims 1-13 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a method of processing a substrate and a corresponding substrate processing apparatus comprising among other features, steps of performing a first developing process of moving a nozzle with particular structure to the front surface of the substrate and discharges a developer at a first flow rate while rotating the substrate and after the first developing process, performing a second developing process of discharging the developer at a second flow rate higher than the first flow rate in a state in which the end surface of a discharge port of the nozzle  is in contact with the developer on the front surface of the substrate at a position facing a center of the front surface of the substrate while rotating the substrate, as recited in the instant claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al (US2020/0050111 A1); Iseki et al (U.S.Pat. 9,649,577) discloses methods of processing substrate and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/13/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882